Filed with the Securities and Exchange Commission on September 17, 2012 Securities Act of 1933 File No. 333-169582 Investment Company Act of 1940 File No. 811-22478 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No.3 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.8 x (Check appropriate box or boxes) BENNETT GROUP OF FUNDS (Exact Name of Registrant as Specified in Charter) 5335 Wisconsin, NW, Suite 500 Washington, DC 20015 (Address of Principal Executive Offices)(Zip Code) (866) 286-2268 (Registrant’s Telephone Number, including Area Code) Dawn J. Bennett, 5335 Wisconsin, NW, Suite 500 Washington DC 20015 (Name and Address of Agent for Service of Process) With Copies to: Jonathan M. Kopcsik, Esq. Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Murray L. Simpson, Esq. O’Melveny & Myers LLP 2765 Sand Hill Road Menlo Park, CA 94025 It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b)of Rule 485 ¨ on (date) pursuant to paragraph (b)of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ on (date) pursuant to paragraph (a)(1) of Rule 485 ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in Washington, DC on the 17th day of September, 2012. BENNETT GROUP OF FUNDS By: /s/Dawn J. Bennett Dawn J. Bennett President Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date /s/Dawn J. Bennett Trustee and President September17, 2012 Dawn J. Bennett /s/Tim Augustin Treasurer and Secretary September17, 2012 Tim Augustin David G. Chrencik * Trustee September17, 2012 David G. Chrencik Stephen Bosworth* Trustee September17, 2012 Stephen Bosworth Ronald E. Toupin, Jr.* Trustee September17, 2012 Ronald E. Toupin, Jr. *By:/s/Dawn J. Bennett September17, 2012 Dawn J. Bennett Attorney-in-Fact(Pursuant to a Power of Attorney previously filed and incorporated by referenced) EXHIBIT INDEX EXHIBIT NO. DESCRIPTION OF EXHIBIT EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
